Title: From Thomas Jefferson to Joseph Eggleston, 7 March 1808
From: Jefferson, Thomas
To: Eggleston, Joseph


                  
                     Dear Sir 
                     
                     Washington Mar. 7. 08.
                  
                  Mr. Eppes of Eppington purchased from you on my account a horse at the price of 200. D. payable about this time in Richmond. I therefore now inclose you an order for that sum on messrs. Gibson & Jefferson of Richmond, on whom I am in hopes you may find it convenient to have a call made for the money.
                  We have nothing new & interesting here at this time. all our personal interests are injured by the embargo, but the alternative was that or war. for a certain length of time I think the embargo is a less evil than war: but after a certain time it will not be so. if peace should not take place in Europe, & if both France and England should refuse to exempt us from their decrees & orders as we shall very strenuously urge, it will remain for Congress when they meet again to say at what moment it will become preferable for us to meet war rather than a longer continuance of the embargo. but I am not without all hope that we may induce both the belligerents to withdraw their orders &c from us. I salute you with great friendship & respect.
                  
                     Th: Jefferson 
                     
                  
               